DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/7/2021 has been placed of record in the file.
Claims 1, 8, and 15 have been amended.
Claims 6, 13, and 19 have been canceled.
Claims 1-5, 7-12, 14-18, and 20 are now pending.
The applicant’s arguments with respect to claims 1-5, 7-12, 14-18, and 20 have been considered but are moot in view of the following new grounds of rejection.

Response to Amendment
Claims have been amended to further define the managing of the user data access.  The amendment proves a change in scope to the independent claims as the independent claims now explicitly state wherein the user selectively revokes the unique user privacy profile from being accessed by respective services, etc.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the following new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Jouan (U.S. Patent Application Publication Number 2013/0318199) in view of Eversoll et al. (U.S. Patent Application Publication Number 2014/0143886) listed on the Notice of References Cited dated 2/8/2021, hereinafter referred to as Eversoll.
Le Jouan disclosed techniques for generating entity-specific aliases for communications with third parties.  In an analgous art, Eversoll disclosed techniques for a personal data management system for sharing personal data with third-parties.  Both systems are directed to the user’s ability to manage distribution of personal data to third parties.
Regarding claim 1, Le Jouan discloses a method for providing demographic reach with anonymity by a processor, comprising: managing user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein each unique user privacy profile for each relationship between the user and the application service is maintained by the data access agent by using a single sign-on (SSO) authentication scheme to access each unique user privacy profile (paragraph 74, userid and password for controlled data management system); and in conjunction with managing the user data access, providing a single interface listing each unique user privacy profile and the selected level of anonymity thereof (paragraph 53, single user interface for 
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively revokes the unique user privacy profile from being accessed by respective services.  However, managing user revocations in such a fashion was well known in the art as evidenced by Eversoll.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the user selectively revokes the unique user privacy profile from being accessed by respective services as provided by Eversoll (see paragraph 7, personal data revoked from third-party).  One of ordinary skill in the art would have recognized the benefit that using a centralized clearinghouse for personal data would allow consumers to reduce their transaction costs in supplying personal data and in updating that information (see Eversoll, paragraph 6).
Regarding claim 2, the combination of Le Jouan and Eversoll discloses determining the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 3, the combination of Le Jouan and Eversoll discloses defining the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 4, the combination of Le Jouan and Eversoll discloses generating a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof 
Regarding claim 5, the combination of Le Jouan and Eversoll discloses sharing the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 7, the combination of Le Jouan and Eversoll discloses requiring a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).
Regarding claim 8, Le Jouan discloses a system for providing demographic reach with anonymity, comprising: one or more computers with executable instructions that when executed cause the system to: manage user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein each unique user privacy profile for each relationship between the user and the application service is maintained by the data access agent by using a single sign-on (SSO) authentication scheme to access each unique user privacy profile (paragraph 74, userid and password for controlled data management system); and in conjunction with managing the user data access, provide a single interface listing each unique user privacy profile and the selected level of anonymity thereof (paragraph 53, single user interface for managing multiple profiles), wherein the user selectively manages the unique user privacy profile accessed by respective services of the application services using the single interface (paragraph 65, system updates information at third party entity on behalf of user).

Regarding claim 9, the combination of Le Jouan and Eversoll discloses wherein the executable instructions determine the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired).
Regarding claim 10, the combination of Le Jouan and Eversoll discloses wherein the executable instructions define the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 11, the combination of Le Jouan and Eversoll discloses wherein the executable instructions generate a brokered, anonymous, or actual email, name, demographic, contact data or a combination thereof for the unique user privacy profile according to the selected level of anonymity (Le Jouan, paragraph 130, email address replaced with alias email address).
Regarding claim 12, the combination of Le Jouan and Eversoll discloses wherein the executable instructions share the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 14, the combination of Le Jouan and Eversoll discloses wherein the executable instructions require a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).
Regarding claim 15, Le Jouan discloses a computer program product for, by a processor, providing demographic reach with anonymity, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that manages user data access via a data access agent by generating a unique user privacy profile having a selected level of anonymity for each relationship between a user and an application service (paragraph 122, personal information aliasing system, and paragraph 129, alias generated for each third party entity, and paragraph 130, levels of anonymity), wherein each unique user privacy profile for each relationship between the user and the application service is maintained by the data access agent by using a single sign-on (SSO) authentication scheme to access each unique user privacy profile (paragraph 74, userid and password for controlled data management system); and an executable portion that, in conjunction with managing the user data access, provides a single interface listing each unique user privacy profile and the selected level of anonymity thereof (paragraph 53, single user interface for managing multiple profiles), wherein the user selectively manages the unique user privacy profile accessed by respective services of 
Le Jouan does not explicitly state that selectively managing the unique user privacy profile includes wherein the user selectively revokes the unique user privacy profile from being accessed by respective services.  However, managing user revocations in such a fashion was well known in the art as evidenced by Eversoll.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Le Jouan by adding the ability that the user selectively revokes the unique user privacy profile from being accessed by respective services as provided by Eversoll (see paragraph 7, personal data revoked from third-party).  One of ordinary skill in the art would have recognized the benefit that using a centralized clearinghouse for personal data would allow consumers to reduce their transaction costs in supplying personal data and in updating that information (see Eversoll, paragraph 6).
Regarding claim 16, the combination of Le Jouan and Eversoll discloses an executable portion that: determines the selected level of anonymity for the unique user privacy profile (Le Jouan, paragraph 130, makes distinction between levels of anonymity desired); and shares the unique user privacy profile with the application service according to the selected level of anonymity (Le Jouan, paragraph 131, sends data to relevant enterprise).
Regarding claim 17, the combination of Le Jouan and Eversoll discloses an executable portion that define the selected level of anonymity to include an email, a name, contact data or a combination thereof (Le Jouan, paragraph 130, complete anonymity, email anonymity, etc.).
Regarding claim 18, the combination of Le Jouan and Eversoll discloses an executable portion that generate a brokered, anonymous, or actual email, name, demographic, contact data 
Regarding claim 20, the combination of Le Jouan and Eversoll discloses an executable portion that requires a transaction agreement for managing the user data access via the data access agent (Le Jouan, paragraph 122, user registration).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493